Judge Phillips
dissenting.
In my opinion the face of the record shows that the judgment appealed from is a nullity and should be vacated for two reasons. First, it shows that more than nine months before the judgment was entered this action came to an end when it was voluntarily dismissed in open court with the approval of the parties and the court alike. Danielson v. Cummings, 300 N.C. 175, 265 S.E.2d 161 (1980). Second, the findings of fact do not support the award of treble damages and attorneys’ fees.